Name: COUNCIL REGULATION (EEC) No 1289/93 of 27 May 1993 fixing the basic price and buying-in price applicable in the fruit and vegetables sector for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29 . 5. 93 Official Journal of the European Communities No L 132/3 COUNCIL REGULATION (EEC) No 1289/93 of 27 May 1993 fixing the basic price and buying-in price applicable in the fruit and vegetables sector for the 1993/94 marketing year Whereas, when the basic and buying-in prices for fruit and vegetables are fixed, account has to be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are, in parti ­ cular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three previous years on the most representative producer markets within the Community for a product of defined commercial characteristics, such as variety or type, quality classe, size and packaging ; whereas the buying-in prices must be fixed by reference to the basic price in accord ­ ance with Article 16 (3) of Regulation (EEC) No 1035/72 ; Whereas, pursuant to Article 3 of Council Regulation (EEC) No 3816/92 of 28 December 1992 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Spain and the other Member States and allied measures (5), the basic common and buying-in prices shall be applicable in Spain as from 1 January 1993 ; Whereas, pursuant to Article 3 of Council Regulation (EEC) No 742/93 of 17 March 1993 providing for, in the fruit and vegetables sector, the abolition of the compensa ­ tion mechanism in trade between Portugal and the other Member States (6), the basic common and buying-in prices shall be applicable in Portugal as from 1 April 1993, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), and in particular Article 16 ( 1 ) thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament (3), Having regard to opinion of the Economic and Social Committee (4), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas, in accordance with Article 1 (3) of the above Regulation, the marketing years for the products in question are as follows : ;  for tomatoes and aubergines, from 1 January to 31 December,  for apricots, from 1 May to 31 August,  for peaches and nectarines, from 1 May to 31 October,  for cauliflowers and table grapes, from 1 May to 30 April,  for lemons and pears, from 1 June to 31 May,  for apples, from 1 July to 30 June, HAS ADOPTED THIS REGULATION : \ Article 1 The basic and buying-in prices for fruit and vegetables for the 1993/94 year, the periods during which they apply and the standard qualities to which they refer shall be as set out in the Annex.  for mandarins, satsumas and Clementines, from 1 October to 15 May,  for oranges, from 1 October to 1 5 July ; Whereas, however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 118, 20. 5 . 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 638/93 (OJ No L 69, 20 . 3. 1993, p . 7). (2) OJ No C 80, 20. 3 . 1993, p. 41 . (3) Opinion delivered on 22 April 1993 (not yet published in the Official Journal). (4) Opinion delivered on 24 March 1993 (not yet published in the Official Journal). O OJ No L 387, 31 . 12. 1992, p . 10 . (4 OJ No L 77, 31 . 3 . 1993, p. 8 . No L 132/4 Official Journal of the European Communities 29. 5. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1993 . For the Council The President B. WESTH 29 . 5 . 93 Official Journal of the European Communities No L 132/5 ANNEX BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 June 1993 to 30 April 1994 (in ecus per 100 kg net) Basic price Buying-in price June 24,92 10,80 July 22,13 9,53 August 22,13 9,53 September 23,90 10,17 October 24,79 10,54 November 29,82 12,90 December 29,82 12,90 January 29,82 12,90 February 27,82 12,00 March 29,26 12,54 April 29,62 12,90 These prices refer to packed 'trimmed cauliflowers of quality Class I. TOMATOES For the period 11 June to 30 November 1993 (in ecus per 100 kg net) Basic price Buying-in price June (11 to 20) 28,41 10,80 (21 to 30) 25,87 10,04 July 23,34 8,66 August 20,93 7,77 . September 22,20 8,27 October 23,53 8,67 November 28,28 11,32 These prices refer to the following packed 'round' and 'ribbed tomatoes of quality Class I, size 57/67 mm. AUBERGINES For the period 1 July to 31 October 1993 (in ecus per 100 kg net) Basic price Buying-in price July to October 17,74 7,11 These prices refer to the following packed products :  enlongated aubergines of quality Class I, size over 40 mm,  globus aubergines of quality Class I , size over 70 mm. No L 132/6 Official Journal of the European Communities 29. 5 . 93 PEACHES For the period 1 June to 30 September 1993 (in ecus per 100 kg net) Basic price Buying-in price June 45,31 25,17 July to September 42,92 24,04 These prices refer to packed peaches of the Amsden, Cardinal, Charles Ingouf, Dixired, Jeronimo, J. H. Hale , Merril Gemfree, Michelini , Red Haven, San Lorenzo, Springcrest and Springtime varieties of quality Class I , size 61 /67 mm. NECTARINES For the period 1 June to 30 August 1993 (in ecus per 100 kg net) Basic price Buying-in price June 59,07 28,35 July to August 54,69 26,25 These prices refer to packed nectarines of the Armking, Crimsongold, Early sun grand, Fantasia, Indepen ­ dence, May Grand, Nectared, Snow Queen and Stark red gold varieties of quality Class I, size 61 /67 mm APRICOTS For the period 1 June to 31 July 1993 (in ecus per 100 kg net) Basic price Buying-in price June and July 41,68 23,74 These prices refer to packed apricots of quality Class I of a size over 30 mm. LEMONS For the period 1 June 1993 to 31 May 1994 (in ecus per 100 kg net) Basic price Buying-in price June 42,47 24,95 July 43,48 25,58 August 43,05 25,45 September 38,67 24,05 October 36,50 23,73 November 35,49 20,75 December 34,86 20,50 January 35,87 21,01 February 34,61 20,38 March 36,00 21,01 April 37,65 22,02 May 38,53 22,53 These prices refer to packed lemons of quality class I, size 53/62 mm. No L 132/729 . 5. 93 Official Journal of the European Communities PEARS (other than perry pears) For the period 1 July 1993 to 30 April 1994 (in ecus per 100 kg net) Basic price Buying-in price July 28,62 14,73 August 26,72 14,34 September 25,57 13,72 October 26,59 13,72 November 26,98 13,97 December 27,35 14,34 January to April 27,60 14,60 These prices refer to the following packed products :  pears of the BeurrÃ © Hardy, Bon ChrÃ ©tien Williams, ConfÃ ©rence, Coscia (Ercolini), Crystallis (Beurre NapolÃ ©on, Blanquilla, Tsakonika), Dr Jules Guyot (Limonera) and Rocha varieties, quality Class I, size 60 mm or more ;  pears of the Empereur Alexandre (Kaiser Alexandre Bosc) variety, quality Class I, size 70 mm or more. TABLE GRAPES For the period 1 August to 20 November 1993 (in ecus per 100 kg net) Basic price Buying-in price August 36,25 23,31 September, October and November 32,45 19,88 (1 to 20) These prices refer to packed table grapes of the Regina del Vigneti, Soultanine, Regina (Mennavacca bianca, Rosaki, Dattier de Beyrouth), Italia, Aledo, Ohanes (Almeria) and D. Maria varieties, quality Class I. APPLES (other than cider apples) For the period 1 August 1993 to 31 May 1994 (in ecus per 100 kg net) Basic price Buying-in price August 26,46 13,48 September 26,46 13,48 October 26,46 13,60 November 27,17 14,03 December 29,56 15,14 January to May 31,96 16,24 These prices refer to the following packed products :  apples of the Reine des reinettes and Verde Doncella varieties, quality Class I, size 65 mm or more,  apples of the Delicious Pilafa, Golden Delicious, James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties, Quality Class I, size 70 mm or more. No L 132/8 Official Journal of the European Communities 29. 5 . 93 MANDARINS For the period 16 November 1993 to 28 February 1994 (in ecus per 100 kg net) Basic price Buying-in price November (16 to 30) 36,85 23,58 December 36,47 23,07 January 35,97 22,31 February 34,31 21,80 These prices refer to packed mandarins of quality Class I , size 54/69 mm. SATSUMAS For the period 16 October 1993 to 15 January 1994 (in ecus per 100 kg net) Basic price Buying-in price October (16 to 31 ) 28,65 13,68 November 25,41 11,44 December 27,57 12,41 January (1 to 15) 26,49 12,05 These prices refer to packed satsumas Unshiu (owari) of quality Class I, size 54/69 mm. CLEMENTINES For the period 1 December 1993 to 15 February 1994 (in ecus per 100 kg net) Basic price Buying-in price December 33,76 18,59 January 31,57 17,38 February (1 to 15) 36,33 18,13 These prices refer to packed Clementines (citrus reticulata, Blanco) of quality Class I, size 43/60 mm. No L 132/929 . 5 . 93 Official Journal of the European Communities SWEET ORANGES For the period 1 December 1993 to 31 May (in ecus per 100 kg net) Basic price Buying-in price December 34,36 21,72 January 30,81 19,95 February 31,43 20,43 March 33,34 20,71 April and May 33,97 20,96 These prices refer to packed oranges of the Moro, Navel , Navellina, Salustiana, Sanguinello and Valencia late varieties, quality Class I, size 67/80 mm. Note : The prices given in this Annex do not include the cost of the packaging in which the product is presented.